Citation Nr: 1223887	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a lung disability, to include as due to asbestos exposure.

2. Entitlement to service connection for an eye disability, to include as due to asbestos exposure and/or diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1960 to August 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a lung disability and for an eye disability.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  In the Veteran's April 2008 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in May 2009, he withdrew such request.  In November 2009 and in February 2011, the case was remanded for additional development.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

At the outset, the Board recognizes that the Veteran's claim has been pending since 2006 and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to notify and assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

In particular, a review of the records previously associated with the Veteran's claims file, in conjunction with a prior claim for VA pension benefits, shows that he receives disability benefits from the Social Security Administration (SSA).  VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records. In the instant case, the basis for the SSA disability benefits award is unknown; therefore, it cannot be said with certainty that the medical records considered by SSA, if available, would not be relevant to the matters at issue.  A review of the record did not find any VA attempt to secure the Veteran's SSA records (or notice that such records have been destroyed or are otherwise unavailable).  As the record clearly reflects that the Veteran receives SSA disability benefits, and since such records are constructively of record, they must be sought.

Also included in the records from the Veteran's claim for VA pension benefits is a report from an October 1996 "Agreed Medical Examination," in which it was noted that the Veteran had a history of injury to the right eye.  Specifically, "he had some sort of metallic foreign body in his right eye, circa 1981-1982, removed at what was probably the California Eye Institute."  Given that one of the disabilities on appeal involves the eye, any records related to this injury and its subsequent treatment would be pertinent to the Veteran's claim and must be secured for the record, if available.  He must cooperate with this development by providing the appropriate authorization.

Also, the Board notes that in addition to claiming that he has an eye disability as a direct result of his service, the Veteran has also asserted that it is secondary to his diabetes mellitus.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A review of the record shows that in December 2006, the RO provided the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA) notice letter advising him of the information and evidence necessary to substantiate a claim of service connection for an eye disability on a direct basis.  It did not, however, advise him how to substantiate a claim for the same disability on a secondary basis, and no other subsequent letter from the RO to the Veteran has provided him with such notice.  [The Veteran's assertion that his eye disability is related to his diabetes mellitus was received after the issuance of the December 2006 VCAA notice letter.  See Veteran's December 2006 VA Form 21-4138.]  

Regarding the claim of service connection for a lung disability, the Board notes that the Veteran previously identified two potential sources of additional treatment records that have yet to be associated with the record.  The first such source is his private pulmonologist, Dr. G.S., who the Veteran states treated him for a lung condition in the early 1980s and late 1990s.  After he provided two properly executed copies of VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of these treatment records, the RO promptly mailed a request to Dr. G.S. for a copy of the Veteran's treatment records.  The Veteran was simultaneously advised that although VA had requested a copy of his treatment records from Dr. G.S., it remained his responsibility to see that VA received them as such records were not evidence kept by the VA, military, or any other federal government agency.  The Board's February 2011 remand noted that Dr. G.S. had not responded to VA's April 2010 request, and stated that although such records were private treatment records, and it was ultimately the Veteran's responsibility to see that they were received by VA, under 38 C.F.R. § 3.159(c)(1), VA was to make reasonable efforts to obtain relevant records not in custody of a Federal department or agency.  This included an initial request for the records, and if the records were not received, at least one follow-up request.  As there was no indication that the RO made a follow-up request to Dr. G.S. (or was advised that any further requests would be futile), the Board instructed the RO to make another attempt to secure a copy of the Veteran's private treatment records from Dr. G.S.  

A review of the updated record shows that in February 2011, the Veteran was advised that he needed to provide VA with a VA Form 21-4142 for Dr. G.S.'s treatment records.  He did not respond, and in April 2012, the RO/AMC readjudicated the Veteran's claim in a supplemental statement of the case (SSOC), noting (in pertinent part) that he had not responded to their February 2011 request for additional evidence.  The Board notes, however, that the February 2011 letter did not explain to the Veteran that a new authorization was necessary because the two he previously submitted had expired.  It is conceivable that the Veteran may have been unaware/failed to comprehend that he needed to submit a new release for Dr. G.S.'s treatment records, and assumed that the releases he had previously submitted were sufficient (and therefore did not respond).  To avoid any potential confusion, and in light of the fact that this claim is being remanded anyway, the Veteran should be afforded another opportunity to provide VA with a VA Form 21-4142 for Dr. G.S.'s treatment records.  He should also be advised why he must submit a new release for this information.  

The Veteran is advised that a governing regulation provides that where evidence requested in connection with an original claim is not received within a year of the request, the claim will (emphases added) be considered abandoned (and the appeal in the matter will be dismissed).  See 38 C.F.R. § 3.158(a).  [The Board notes that the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") clearly indicates that disposition under that regulation is mandatory, not discretionary.]

Finally, with respect to the second potential source of treatment records, the Board notes that in February 2010, the Veteran contacted the RO by telephone to request that they retrieve his records from Alameda Naval Hospital.  An incident report attached to the February 2010 report of contact explains that there was a fire at the old Naval Hospital in March 2009; however, it also notes that at the time of the fire, the Naval Hospital had already closed (in 1996) and was an abandoned building.  It is therefore reasonable to assume that upon closing, the Alameda Naval Hospital would have retired the treatment records to either a successor facility or to a records storage facility.  Instead of seeking to ascertain whether such was the case with the records of the Veteran's alleged treatment at Alameda Naval Hospital, the RO merely made a request for a copy of the Veteran's service treatment records (STRs) to the National Personnel Records Center (NPRC).  The NPRC, in turn, responded that they had previously supplied such to the RO.  [Indeed the Veteran's STRs are associated with his claims file.]  As hospitalization records were separately maintained, they must be specifically sought.  Consequently, exhaustive development for any additional records of the Veteran's treatment at Alameda Naval Hospital is necessary.

Accordingly, the case is REMANDED for the following:

1. 	Regarding the claim of service connection for an eye disability, to include as on a secondary basis, the RO must send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and specifically advising him of the amendments of 38 U.S.C.A. § 3.310(b), effective as of October 10, 2006, and the evidence required to support a claim of service connection for an eye disability as secondary to diabetes mellitus.  The appellant and his representative should be afforded an appropriate amount of time to respond, and the RO should arrange for any further development suggested by their response(s).

2. 	The RO must also ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his lung disability and/or eye disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  Regarding Dr. G.S.'s treatment records, the letter to the Veteran seeking information  and authorizations must explain to him that although he previously provided an authorization form for the records, it is no longer valid and a new one is necessary for VA to secure them.

The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran, specifically including records of treatment or evaluation he has received from Dr. G.S. as well as the healthcare provider who treated him for a metallic foreign body in his right eye in approximately 1981-1982 (possibly the California Eye Institute).

If the Veteran does not respond to any request for a release of records, the claim(s) for which the records are sought must be further processed under 38 C.F.R. § 3.158(a).  

3. 	The RO should also arrange for exhaustive development to secure complete clinical records of any evaluation or treatment the Veteran received at Alameda Naval Hospital (to specifically include contacting any successor [to Alameda] Navy Medical facility and any records storage facility where records from Alameda would have been forwarded or retired when Alameda closed).  If no such records are located, it should be so noted in the claims file, along with a description of the scope of the search.

4. 	The RO must also obtain from SSA copies of their decision awarding the Veteran SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record. 

5. 	The RO should undertake any other development suggested by the development requested above (to include any new VA examinations, if indicated), and then re-adjudicate the claims.  [If the Veteran does not respond to any request for documents/information/releases within one year (and he must be afforded the full one year period to respond, any resulting delay being due to his own failure to timely cooperate) of the RO's request, the RO must apply 38 C.F.R. § 3.158(a).]  If either claim remains denied (or is dismissed as abandoned under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

